DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/932,655 filed on 11/08/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021, 06/21/2021, 07/28/2021 and 01/16/2022 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7. 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2019/0338895A1 hereinafter “Jeswani” 
Regarding claim 1, Jeswani discloses a method of controlling a light fixture (¶21L2: a downlight including a light engine having a plurality of solid state light emitters), the method comprising: 
receiving a set of inputs via manual control (¶42L6-10: the switch for selecting each of the settings may be a toggle switch, a pushbutton switch, and/or a selector switch), the set of inputs indicating an intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and a color temperature (¶43L4-5: a second switch for selecting at least one correlated color temperature) for light emitted by the light fixture; 
setting a first duty cycle of a first control signal (¶71L1-3: the driver may be multi-channel electronic driver) for a first set of light-emitting diodes (LEDs) (¶71L4-6: first string of LEDs utilizing pulse-width modulation (PWM) dimming; ¶75L18-19: controlling the duty cycle of the first string of LEDs), having a first color temperature, to cause the light fixture to emit light having the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and the color temperature (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value); 
setting a second duty cycle of a second control signal (¶71L1-3: the driver may be multi-channel electronic driver) for a second set of LEDs (¶71L4-6: second string of LEDs utilizing pulse-width modulation (PWM) dimming; ¶75L18-19: controlling the duty cycle of the second  string of LEDs), having a second color temperature different from the first color temperature, to cause the light fixture to emit light having the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and the color temperature; (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value)
receiving an external instruction from an external device via a radio, the external instruction indicating an updated intensity and an updated color temperature for light emitted by the light fixture (¶76L1-18: downlight include a communication module; controller configured to output control signal to the first and second sting on input received from a remote source such as a control interface); and 
overriding the set of inputs with the external instruction by updating the first duty cycle and the second duty cycle to cause the light fixture to emit light having the updated intensity and the updated color temperature. (¶77L1-13: the control interface interacts with the switch e.g., over the communication module and provide the signal to the driver)(Note: since the control interface interacts with the switch, meaning the control interface on the command of remote source adjust the switches, the previous command is “overridden”) 
Regarding claim 2, Jeswani discloses the method of claim 1, wherein 
receiving the set of inputs via the manual control comprises detecting a change to an electrical state of a conductor (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) connected to the manual control and associated with light intensity. (¶51L1-7: 0-10V changes the power supply output current will change)
Regarding claim 3, Jeswani discloses the method of claim 2, further comprising determining 
the first duty cycle and the second duty cycle as a function of the change to the electrical state of the conductor. (¶75L11-19: controller receive a control input from a switch and accordingly generate modes by controlling the duty cycle of the first and second strings of LED)
Regarding claim 4, Jeswani discloses the method of claim 3, wherein: 
receiving the set of inputs via the manual control further comprises detecting a change to a second electrical state of a second conductor connected to the manual control and associated with light color temperature (¶43L4-5: a second switch for selecting at least one correlated color temperature); and 
determining the first duty cycle and the second duty cycle is further performed as a function of the change to the second electrical state of the second conductor (¶75L11-19: controller receive a control input from a switch and accordingly generate modes by controlling the duty cycle of the first and second strings of LED).  
Regarding claim 5, Jeswani discloses the method of claim 1, further comprising 
receiving an additional set of inputs via the manual control, the additional set of inputs indicating an additional updated intensity(¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and an additional updated color temperature (¶43L4-5: a second switch for selecting at least one correlated color temperature)for the light emitted by the light fixture; and 
overriding the external instruction with the additional set of inputs by updating the first duty cycle and the second duty cycle to cause the light fixture to emit light having the additional updated intensity and the additional updated color temperature.  (¶75L11-19: controller receive a control input from a switch and accordingly generate modes by controlling the duty cycle of the first and second strings of LED) (Note: since the position of the switch is modified, the previous instruction from the remote source is once again “overridden”) 
Regarding claim 6, Jeswani discloses the method of claim 1, wherein: 
the updated intensity is higher than the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp); and 
overriding the set of inputs by updating the first duty cycle and the second duty cycle comprises increasing a total on-time of the first set of LEDs and the second set of LEDs to cause the light fixture to emit light having the updated intensity. (¶51L1-7: 0-10V changes the power supply output current will change) (Note: inherently disclosed that in a PWM scheme, to increase current of the output would require increasing the duty cycle; thus increasing the on-time)
Regarding claim 7, Jeswani discloses the method of claim 1, wherein
 overriding the set of inputs by updating the first duty cycle and the second duty cycle comprises modifying a ratio of the first duty cycle and the second duty cycle to cause the light fixture to emit light having the updated color temperature.  (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value) (Note: since each LED string is energized for each selected color temperature; the ratio is switch from ON @ x duty cycle (dependent on intensity) for string one to OFF for string 1; and OFF to ON @ Y duty cycle (dependent on intensity) for thus the ratio switched from X:0 to 0:Y)
Regarding claim 11, Jeswani discloses a light fixture (¶21L2: a downlight including a light engine having a plurality of solid state light emitters) comprising: 
a manual control (¶42L6-10: the switch for selecting each of the settings may be a toggle switch, a pushbutton switch, and/or a selector switch) configured to receive a set of inputs, the set of inputs indicating an intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and a color temperature (¶43L4-5: a second switch for selecting at least one correlated color temperature)  for light emitted by the light fixture; 
a first set of light-emitting diodes (LEDs) having a first color temperature (¶61L1-15: the switch may energize a different LED string of LEDs for each of the three different color correlated temperature (CCT) value); 
a second set of LEDs having a second color temperature different from the first color temperature (¶61L1-15: the switch may energize a different LED string of LEDs for each of the three different color correlated temperature (CCT) value); 
a processing unit (¶75L11: controller may be a microcontroller) configured to: 
set a first duty cycle (¶71L4-6: first string of LEDs utilizing pulse-width modulation (PWM) dimming; ¶75L18-19: controlling the duty cycle of the first string of LEDs) of a first control signal for the first set of LEDs to cause the light fixture to emit light having the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp)  and the color temperature (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value); and 
set a second duty cycle (¶71L4-6: second string of LEDs utilizing pulse-width modulation (PWM) dimming; ¶75L18-19: controlling the duty cycle of the second  string of LEDs) of a second control signal for the second set of LEDs to cause the light fixture to emit light having the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and the color temperature (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value); 
a radio configured to receive an external instruction from an external device via direct wireless communication, the external instruction indicating an updated intensity and an updated color temperature for light emitted by the light fixture (¶76L1-18: downlight include a communication module; controller configured to output control signal to the first and second sting on input received from a remote source such as a control interface); and 
the processing unit further configured to 
override the set of inputs with the external instruction by updating the first duty cycle and the second duty cycle to cause the light fixture to emit light having the updated intensity and the updated color temperature.  (¶77L1-13: the control interface interacts with the switch e.g., over the communication module and provide the signal to the driver)(Note: since the control interface interacts with the switch, meaning the control interface on the command of remote source adjust the switches, the previous command is “overridden”)
Regarding claim 12, Jeswani discloses the light fixture of claim 11, wherein: 
the manual control is connected to an electrical switch that controls an electrical state of a first conductor associated with light intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp); and the processing unit is configured to detect the set of inputs based on the electrical state of the first conductor.  (¶51L1-7: 0-10V changes the power supply output current will change) 
Regarding claim 13, Jeswani discloses the light fixture of claim 12, wherein: the manual control is connected to 
a second electrical switch that controls a second electrical state of a second conductor associated with light color temperature (¶43L4-5: a second switch for selecting at least one correlated color temperature); and the processing unit is configured to detect the set of inputs based on the second electrical state of the second conductor.  (¶75L11-19: controller receive a control input from a switch and accordingly generate modes by controlling the duty cycle of the first and second strings of LED).  
Regarding claim 14, Jeswani discloses the light fixture of claim 11, wherein: 
the updated intensity is higher than the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp); and the processing unit is configured to override the set of inputs by increasing a sum of the first duty cycle and the second duty cycle to cause the light fixture to emit light having the updated intensity.  (¶51L1-7: 0-10V changes the power supply output current will change) (Note: inherently disclosed that in a PWM scheme, to increase current of the output would require increasing the duty cycle; thus increasing the on-time)
Regarding claim 15, Jeswani discloses the light fixture of claim 11, wherein the processing unit is configured to 
override the set of inputs by modifying a ratio of the first duty cycle and the second duty cycle to cause the light fixture to emit light having the updated color temperature.  (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value) (Note: since each LED string is energized for each selected color temperature; the ratio is switch from ON @ x duty cycle (dependent on intensity) for string one to OFF for string 1; and OFF to ON @ Y duty cycle (dependent on intensity) for thus the ratio switched from X:0 to 0:Y)
Regarding claim 16, Jeswani discloses the light fixture of claim 11, wherein
 the direct wireless communication is at least one of Bluetooth Low Energy or Near-Field Communication. (¶78L1-6: communication module and control interface may utilize any one of USB, Ethernet, FireWire, Wi-Fi, Bluetooth or ZigBee)
Regarding claim 17, Jeswani discloses a system comprising: 
a light fixture (¶21L2: a downlight including a light engine having a plurality of solid state light emitters) comprising: 
a manual control (¶42L6-10: the switch for selecting each of the settings may be a toggle switch, a pushbutton switch, and/or a selector switch) configured to receive a set of inputs, the set of inputs indicating an intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and a color temperature (¶43L4-5: a second switch for selecting at least one correlated color temperature)  for light emitted by the light fixture; 
a first set of light-emitting diodes (LEDs) having a first color temperature (¶61L1-15: the switch may energize a different LED string of LEDs for each of the three different color correlated temperature (CCT) value); 
a second set of LEDs having a second color temperature different from the first color temperature (¶61L1-15: the switch may energize a different LED string of LEDs for each of the three different color correlated temperature (CCT) value); 
a processing unit (¶75L11: controller may be a microcontroller) configured to: 
set a first duty cycle (¶71L4-6: first string of LEDs utilizing pulse-width modulation (PWM) dimming; ¶75L18-19: controlling the duty cycle of the first string of LEDs) of a first control signal for the first set of LEDs to cause the light fixture to emit light having the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp)  and the color temperature (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value); and 
set a second duty cycle (¶71L4-6: second string of LEDs utilizing pulse-width modulation (PWM) dimming; ¶75L18-19: controlling the duty cycle of the second  string of LEDs) of a second control signal for the second set of LEDs to cause the light fixture to emit light having the intensity (¶64L9-10: 0-10V dimmer switch for adjusting the dimming/intensity of the light emitted by the lamp) and the color temperature (¶61L1-26: each setting that can be select by the switch may energize a different LED string for each of the three different color correlated temperature value); 
an instance of an application running on an external device (¶78L6-12: control interface may employ a touch-sensitive display or surface, such as a touchpad or other device with a touch-based user interface of GUI as provided by a computing, mobile or otherwise) and configured to provide to the light fixture an external instruction, the external instruction indicating an updated intensity and an updated color temperature for light emitted by the light fixture (¶76L1-18: downlight include a communication module; controller configured to output control signal to the first and second sting on input received from a remote source such as a control interface); and 
the light fixture further comprising: 
a radio configured to receive the external instruction from the external device via direct wireless communication; wherein the processing unit is further configured to override the set of inputs with the external instruction by updating the first duty cycle and the second duty cycle to cause the light fixture to emit light having the updated intensity and the updated color temperature.  (¶77L1-13: the control interface interacts with the switch e.g., over the communication module and provide the signal to the driver)(Note: since the control interface interacts with the switch, meaning the control interface on the command of remote source adjust the switches, the previous command is “overridden”)
Regarding claim 20, Jeswani discloses the system of claim 17, wherein 
the direct wireless communication is at least one of Bluetooth Low Energy or Near-Field Communication. (¶78L1-6: communication module and control interface may utilize any one of USB, Ethernet, FireWire, Wi-Fi, Bluetooth or ZigBee)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeswani in view of US2021/0282248A1 hereinafter “Magielse” 
Regarding claim 8, Jeswani discloses the method of claim 1, 
Jeswanit does not disclose: 
determining that external control is currently allowed; and 
deciding to override the set of inputs with the external instruction based on external control being currently allowed.  
Magielse discloses a lighting system wherein the controller is configured to enter/exit a lock wherein only certain types of command are ignored (¶7L10-12: the lock can also be selective wherein only certain types of control command are ignored) specifically, a wireless command (¶86L1-6: the locked status is stored in the actuator and all other network nodes can still send commands to it, but it will simply refuse to execute that command) and that they system can determine if the commands should be ignore or not. (¶91L1-4: a control device having a type such that its control commands are ignored for a locked illumiation setting is locked to the sense that if it is use to control that setting) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device and operating method disclosed by Jeswani by incorporating the “lock” mode disclosed by Magielse. 
One of ordinary skill in the art would’ve been motivated because this avoids conflicting command which may results in the luminaires changing more of ten or allow users to disable automatic behavior for a short period of time. (Magielse ¶6L1-14)
Regarding claim 9, Jeswani in view of Magielse hereinafter “Jeswani/Magielse” discloses in Magielse the method of claim 8, further comprising: 
receiving a lockout instruction to lock out external control (¶79L1-6: the user input may be a dedicated lock input; such a dedicated “lock button” may be implement on switch); 
receiving an additional instruction from the external device via the radio, the additional instruction indicating an additional updated intensity and an additional updated color temperature for the light emitted by the light fixture; and rejecting the additional instruction based on external control being locked out.  (¶86L1-6: the locked status is stored in the actuator and all other network nodes can still send commands to it, but it will simply refuse to execute that command)
Regarding claim 10, Jeswani/Magielse discloses in Magielse the method of claim 9, further comprising: 
toggling a reset switch in the light fixture responsive to the instruction to lock out external control; and determining that external control is locked out based on a state of the reset switch. (¶94-96: the unlock command may be a dedicated unlock command, the unlock command may be a specific, predetermined, combination or pattern of other inputs) 
Regarding claim 18, Jeswani discloses the system of claim 17,
Jeswani does not disclose: 
the instance of the application is configured to provide a lockout instruction to lock out external control of the light fixture; and the light fixture is configured to toggle a reset switch of the light fixture responsive to the lockout instruction, wherein the reset switch indicates to the processing unit that external control is disallowed.  
Magielse discloses a lighting system wherein the controller is configured to enter/exit a lock wherein only certain types of command are ignored (¶7L10-12: the lock can also be selective wherein only certain types of control command are ignored) specifically, a wireless command (¶86L1-6: the locked status is stored in the actuator and all other network nodes can still send commands to it, but it will simply refuse to execute that command) and that they system can determine if the commands should be ignore or not. (¶91L1-4: a control device having a type such that its control commands are ignored for a locked illumiation setting is locked to the sense that if it is use to control that setting) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the lighting device and operating method disclosed by Jeswani by incorporating the “lock” mode disclosed by Magielse. 
One of ordinary skill in the art would’ve been motivated because this avoids conflicting command which may results in the luminaires changing more of ten or allow users to disable automatic behavior for a short period of time. (Magielse ¶6L1-14)
Regarding claim 19, Jeswani/Magielse discloses in Magielse the system of claim 18, further comprising 
an additional instance of the application running on an additional external device, wherein the additional instance of the application is configured to: 
provide to the light fixture an additional instruction, the additional instruction indicating an additional updated intensity and an additional updated color temperature for light emitted by the light fixture (¶86L1-6: the locked status is stored in the actuator and all other network nodes can still send commands to it, but it will simply refuse to execute that command); and receive from the light fixture a rejection of the additional instruction, based on external control of the light fixture being locked out.  (¶86L6-12: the actuator can provide some indication that it has rejected the command)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 25, 2022